This case comes up on a motion by defendant for a new trial. This is an action on account stated, alleged to be due from the defendant to S. M, Bean, the plaintiff’s intestate.. The question stated by the presiding Justice was, whether there was a settlement between this Mr. Thorne and the deceased, Mr. Bean, where thirty dollars was agreed to be paid. Oil this issue the jury found for the defendant. While the evidence was flatly conflicting, it presented a pure question of fact for the jury upon which their decision must, under our judicial system, be regarded *555as final. It is the constitutional right of the party having gained the favor of the jury’s verdict to have that advantage sustained if there is any substantial evidence upon which it is founded. In this case we find no such lack of evidence as warrants setting aside the verdict. Motion overruled. Edgar M. Briggs, for plaintiff. George C. Wing, and George C. Wing, Jr., for defendant.